Citation Nr: 0412152	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-27 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for diabetes mellitus as a 
result of herbicide exposure.

(The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) is addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel



INTRODUCTION

The appellant is a veteran who had active service from 
February 1969 to November 1970.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  In 
November 2003, the Board remanded this matter to the RO for 
additional development.  The case has now been returned to 
the Board.

In a letter dated September 23, 2003, the attorney 
representing the veteran in the matter at hand specifically 
indicated that he does not represent the veteran in his PTSD 
claim.  Consequently, that matter is addressed in a separate 
decision.

This case is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA must also make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  
The veteran believes that his diabetes mellitus is due to 
Agent Orange exposure while serving in Vietnam.  The 
veteran's service personnel records confirm that he served in 
the Navy in the contiguous waters of Vietnam.  However, the 
veteran claims that he also performed land assignments in 
Vietnam.  Where a veteran served 90 days or more of 
continuous, active military service during a period of war 
certain disorders associated with herbicide agent exposure in 
service, including diabetes mellitus, may be presumed service 
connected.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309. 

Veterans diagnosed with an enumerated disease who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307.  VA's General Counsel has held 
that service on a deep-water naval vessel in waters off the 
shore of the Republic of Vietnam does not constitute service 
in the Republic of Vietnam for purposes of 38 U.S.C. 
§ 101(29)(A).  VAOPGCPREC 27-97.

The Board's November 2003 remand instructed the RO to attempt 
to verify the veteran's service in Vietnam, to obtain medical 
records from the Social Security Administration (SSA), to 
obtain all relevant VA and non-VA medical records, and to 
otherwise fully comply with the VCAA.  The RO recertified the 
appeal to the Board, but has not complied with the remand 
instructions.  A remand by the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Social Security Records (apparently received at the RO in 
April 2004) were forwarded to the Board (without RO review).

Hence, this matter is again remanded for the following:

1.  The RO must comply with all 
provisions of the VCAA.  The RO should 
notify the veteran of evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that information or evidence.  
The veteran should also be specifically 
advised to submit everything he has 
pertaining to the claim.  

2.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment he received for 
diabetes mellitus since September 2001.  
The RO should obtain complete copies of 
the medical records (not already in the 
claims folder) from all identified 
sources.

3.  The RO should make another attempt to 
verify the veteran's claimed experiences 
in Vietnam from the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR) at 7798 Cissna Road, 
Springfield, Virginia 22150-3197.  If 
USASCRUR is unable to provide such 
information, they should be asked to 
identify the agency or department that 
may provide such information and the RO 
should conduct follow-up inquiries 
accordingly.

4.  Thereafter, the RO must make specific 
determinations, based on the complete 
record, as to whether the veteran engaged 
in combat with the enemy (for 38 U.S.C.A. 
§ 1154(b) purposes) or had service in the 
Republic of Vietnam (for 38 U.S.C.A. 
§ 1116 purposes).  In making these 
determinations, the RO should address any 
credibility questions raised by the 
record.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
remains denied, the appellant and his 
attorney should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


